F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          DEC 22 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellant,

    v.                                                   No. 00-8095
                                                    (D.C. No. 00-CR-137-J)
    JEREMIAH FRIDAY,                                 (District of Wyoming)

                Defendant-Appellee.


                            ORDER AND JUDGMENT *


Before EBEL, MURPHY, and LUCERO, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      The United States appeals from the district court’s order granting

defendant release on unsecured bond for the period December 22, 2000 at 2:00

p.m. and ending on December 28, 2000 at 12:00 p.m. We reverse and remand.

      On November 21, 2000, defendant entered guilty pleas to three counts of a

pending indictment alleging in Count One, assault resulting in serious bodily

injury in violation of 18 U.S.C. §§ 113(a)(6); Count Two, assault resulting in

serious bodily injury in violation of 18 U.S.C. §§ 113(a)(6), 1153; and Count

Three, assault with dangerous weapon with intent to do bodily harm in violation

of 18 U.S.C. §§ 113(a)(3), 1153, and 2. Defendant is currently awaiting

sentencing on these counts.

      On December 20, 2000, defendant filed a motion seeking release during

the holiday season. The district court granted the motion and ordered that

defendant be released on an unsecured bond in the sum of $10,000 for the period

commencing December 22, 2000 at 2:00 p.m. and ending on December 28, 2000

at noon. The United States filed a notice of appeal from this order and a motion

for stay pending appeal.

      The United States argues that the district court did not find, nor could it

find, that defendant met the conditions for release pending sentencing specified in

18 U.S.C. § 3143(a)(2). Defendant does not contest the fact that he has been

found guilty of a “crime of violence” within the meaning of 18 U.S.C.


                                         -2-
                                          2
§ 3142(f)(1)(A). This being the case, the district court could order his release

only if it determined that “there is a substantial likelihood that a motion for

acquittal or new trial will be granted,” id. § 3143(a)(2)(A)(i), or if “an attorney

for the Government has recommended that no sentence of imprisonment be

imposed on the person,” id. § 1343(a)(2)(A)(ii). 1 The district court made no such

finding here, and its order granting release was therefore unauthorized by statute.

      Defendant has filed a response to the United States’ motion for stay in

which he urges us to affirm on an alternative basis: that he is entitled to release

pursuant to 28 U.S.C. § 3145 upon a showing of exceptional reasons why his

detention would not be appropriate. Defendant is free to make this argument,

which requires a finding by the district court, to the district court on remand; we

will not entertain it in the first instance here.

      The judgment of the United States District Court for the District of

Wyoming is REVERSED and REMANDED for further proceedings in




1
       The district court also would have to find by clear and convincing evidence
that defendant was not likely to flee or to pose a danger to the community;
however, no such finding was made.     See 18 U.S.C. § 3143(a)(2)(B).

                                           -3-
                                            3
accordance with this order and judgment. The motion for stay pending appeal is

denied as moot.

                                                 Entered for the Court



                                                 PER CURIAM.




                                       -4-